DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 2, 11 and 12, it is unclear how the first failure state and the second failure state are defined and what causes the failure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 11 and 12, there are indefinite numbers of situations that a power tool fails. It is unclear what type of failures include in the scope of the claims.  For example, a power surge can cause a failure.  A saw blade of the tool getting stuck can cause a failure in the motor.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanko et al. (2011/0058288), hereinafter Vanko.

a function member, configured to realize a function of the power tool (not shown but inherent since every power tool has a tool head working on a workpiece); 
a motor 14, configured to drive the function member; 
a driving circuit (inherent with an electric motor), electrically connected to the motor and configured to drive the motor; 
a first control module 18, configured to output a first control signal to the driving circuit, wherein the first control module has a first working state and a first failure state (TRIAC 16 fails), the first control module is configured to, in condition that the first control module is in the first working state, output a first working signal, and the first control module is further configured to, in condition that the first control module is in the first failure state, output a first failure signal; and 
a second control module 22, electrically connected to the first control module, wherein the second control module is configured to receive the first working signal or the first failure signal from the first control module, 
wherein the second control module is configured to, in response to receiving the first failure signal from the first control module, output a second control signal to turn off the motor.
See Fig. 1.
Regarding claim 3, a protection circuit (24, 26, 27) is best seen in Fig. 1.
Regarding claim 8, a control circuit having a switch (24 or 16) is best seen in Fig. 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over Kachi et al. (2017/0297216), hereinafter Kachi, in view of Vanko et al. (2011/0058288), hereinafter Vanko.
Regarding claim 11, Kachi teaches a chain saw, comprising: 
a saw chain 23 , configured to realize a cutting function; 
a motor 20, configured to drive the saw chain; 
a driving circuit, electrically connected to the motor and configured to drive the motor (Kachi teaches an electric motor 20 which inherently includes a driving circuit).
See Fig. 1-2.
Kachi does not teach a first control module and a second control module.
Vanko teaches an electric motor of a power tool having a protective redundant subsystem comprising:
a motor 14, configured to drive the function member; 
a driving circuit (inherent with an electric motor), electrically connected to the motor and configured to drive the motor; 
a first control module 18, configured to output a first control signal to the driving circuit, wherein the first control module has a first working state and a first failure state 
a second control module 22, electrically connected to the first control module, wherein the second control module is configured to receive the first working signal or the first failure signal from the first control module, 
wherein the second control module is configured to, in response to receiving the first failure signal from the first control module, output a second control signal to turn off the motor.
See Fig. 1.
Kachi teaches the first control module and the second control module for protecting the motor when a failure in the motor occurs such as TRIAC 16 fails.  
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to incorporate the protective redundant subsystem having a first control module and a second control module as taught by Vanko into the chainsaw in Kachi  for protecting the motor when a failure in the motor occurs such as TRIAC 16 fails.  
Regarding claim 13, a protection circuit (24, 26, 27) is best seen in Fig. 1 in Vanko.
Regarding claim 18, a control circuit having a switch (24 or 16) is best seen in Fig. 1 in Vanko.
Allowable Subject Matter
Claims 4-10 and 13-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraphs, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Control modules for a motor of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PHONG H NGUYEN/Examiner, Art Unit 3724